Title: Enclosure: Address by “Franklin” to Western Citizens, [ca. 28 January 1819]
From: “Franklin”
To: Jefferson, Thomas


            
              
                To all the Western Citizeens
                ca. 28 Jan. 1819
              
              you all remember when Jefferson purchas Lousiana, the Hue in Cry the yankey federalist raisd against it, for giving such a enormous Sum as fifteen Million Dolls for it, Scouting the Idea, it being so large wild a Teritory enlarging our bounds, so as to endanger a Dissolution of the Union, And that they were Copying after Mother Britton, runing the Nation in debt so as to Create a Enormous National debt, And when the purchase was known, F can Testify the heart felt Joy, that apeard in every Mans countenance, who had made choice of the western world for his Residence and planted his money in the soil,—And what think you now of Eastern, influence or Ignorance, which you please to call it, when that interst are going to give at least one half of the soil of your purchase away without receving one cent for it, which cost you Seven Million five Hundred thousand Dollars—you all have seen Don Onis and John Q Adams interchange of Notes on the Subject of the Cession of East and West Florada to us, And Adams for our claims for Spoilations on him, And on fixing the boundary line on the west side of Lousiana of the purchase, And you have seen what Onis asks of the Executive, more than two thirds of the purchase that was made by making Missora river the line, the center river, and largest river of the whole purchase. And you see Adams, informs Onis, that in his former Note to him on the subject it was so clear and explicite, that it could not bear any other explanation or refutation, than it containd, As it was a fact we purchasd the great Missisippi river, with all its branches and all their tributary streams runing  into them, and youl all agree that is sound plain doctrine,—And you all know there is four, large branches or Rivers, emptys in, Ohio, Missora, Arkensaw, and Red river, and the Ohio, the Smaulest of the four, by one half, red river being More than Double its length, and double its water, Now think and figure to yourselves, setled as you are on each side of the Ohio to its scourse, and Ohio fixd in the chanel of red river is in, and the title of the fee simple indisputable, what your feeling would be, and how you  would act, If John Q by his Mandate would lay off all you on the west or northside of the Ohio to Don Onis and Spain, with all its population, then such is the present offer made of the west side of red river, with all its tributary streams runing in, the Division begining at the end of the 32 degree of No Latitude thirty or forty miles above Nachitochus to its scourse, And at present their is 500 families setled 300 miles above on both sides of the river, by this youl see what a dreadful sacrifice, he is making of National property, as the soil at congress price, will bring Ninty to One hundred and fifty Million dolls, and worth fifty floradas, as if they were sunk twenty fathoms under water, it would be a great acquission gaind to us, as it will be a bill of cost to us and a grave to destroy our population, and the soil not worth a cent, there cant be the least necessity to hurry the Cession, as we have it in possession, and sure I am Spain will never take the expence on them again, to maintain the posts. Neither does Don Onis make any demand on us, as a renumeration for those Floradas. his only object apears to have fixd of the Lousiana sale at the time the Session is made; and that line at as Great a Distance from the Mexican  Mine as practicable, and can bully John Q into his measures so as to prevent the American population setling near their Vicinety, from the best information I ever could gain, or ever publishd, we purchasd from france all the soil they ever held on the Mexican Gulph, and their is the best information, they were in possession of the mouth of riodenorte river, as Original possessers, long before they took possession of New Orleans, and doth not comn Sence and true policy say, why settle the west Lousiana line at this day, when a few years hence, time will give it us, As spain has Ten thousand times as much soil, as she can protect, defend, or occupy, by setlers, and europe and all the world can see, the power of Spain, has passd the Rubican and is faling into a state of Non existance—Good Authority asserts John Qs offerd lines from from the mouth of the Sabine river, to the Mouth of Riodenorte river will give up more Sugar soil, than ever can be raisd in the Island of Jamaica, in the highest State of cultivation—Soil much wantd for the consuption of the Union, which we have a clear title to—Now after reading thus far, can any of you see the Necessity and haste for making this great National sacrifice,—As the west side of red river, can raise Truble the produce, than all the New England States.
              
              And more than Double the size of either the North or the south side of the Ohio to is scource, Queirey.
              Has not John Q a prompter or adviser in making this unpresedentd offer and Sacrifice, and who is the Man or Men, who Advisd it—perhaps the old Scotch womans, Observation, may elucidate it.—being in Cincinnatas shortly after the Session of Congress rose the first after Monroes tour to the Eastward—a young buck observed we may soon be keeping looking out for Monroe, to eat some of our Western Beaf, and potatoes.
              The old woman replyd, it will be a lang, lang, look then, why so says he,—dinna yee Zee, hees fond of carbs, ousters fish and sichna things suits iss pallatt bettar,—dinna yee Zee hees tain John Q an aw the fish eaters Parnarship, wee him, in they Goverment, an yeel Zee heel sweam or sink wee theme, Aund gin yee dinna find me spaying, trueas yee maw sete my Gugement doon, nott wourh a  Groate.
              
                Franklin
              
            
          